Title: To George Washington from John Hite, 2 July 1758
From: Hite, John
To: Washington, George



Sir
July 2th 1758

Our In habitants is all Fled from Messenuting and we are Generally in Great Fair of the Enemy upon us at Some Quarter or other and as we have No other Dependens for any Intilegance But the Ranging Company, and that Being Weakend by Party Stationed at Fort Loudoun I hope therefore you will Think it Reasonably to alter that Property So that Those Rangers May be Restord to their former Duty to the Sattisfaction of our Inhabetants in General. I am Sir with Regard your Sincear friend and Hum. Servt

Jno. Hite

